Citation Nr: 0731718	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  05-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for decreased vision of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946, from January 1947 to January 1950, and from 
October 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

The veteran presented testimony before the Board in August 
2007.  The transcript has been obtained and associated with 
the claims folder.  During the hearing, the veteran's appeal 
was advanced on the Board's docket.  


FINDINGS OF FACT

1.  The September 1989 rating decision, which denied a claim 
for entitlement to service connection for residuals of a head 
injury and decreased vision of the right eye, is final

2.  Evidence submitted since the September 1989 final 
decision is cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and when considered by itself or 
with previous evidence of record, does not relate to an 
unestablished fact nor raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for decreased vision of the right eye.


CONCLUSION OF LAW

Evidence received since the final September 1989 
determination wherein the RO denied entitlement to service 
connection for residuals of a head injury and decreased 
vision of the right eye is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

The veteran filed his claim to reopen in September 2002.  In 
a December 2002 VCAA letter, the veteran was notified of the 
information and evidence needed to substantiate the claim for 
service connection, to include the need for new and material 
evidence based upon the reason for the prior denial, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The December 2002 letter further notified the veteran that he 
reported falling from a truck during service.  He was asked 
to provide the date of the incident, the unit of assignment, 
and the name of medical facility where he was treated.  The 
veteran did not respond.  The RO determined in January 2003 
that new and material evidence had not been submitted 
sufficient to reopen the claim.  Thereafter, an additional 
VCAA letter was issued in April 2003.  The claim was 
readjudicated in June 2003.  The veteran disagreed with the 
continued denial and initiated the instant appeal.

A final VCAA letter was issued in March 2007, whereby the 
veteran was notified to submit any evidence in his possession 
that pertained to the claim.  He was also notified of the 
evidence necessary to establish a disability rating and 
effective date should service connection be awarded.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private medical records, reports of VA examination, and the 
transcript from the August 2007 Board hearing. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against reopening the veteran's claim for 
service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, to 
include those raised at the August 2007 Board hearing; 
service medical records; reports of VA examination; VA 
outpatient treatment records; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Here, the veteran seeks to reopen a claim for service 
connection for decreased vision of the right eye last finally 
denied by the RO in September 1989.  The Board notes the 
veteran disagreed with the September 1989 rating decision and 
a statement of the case (SOC) was issued in December 1989; 
however, the veteran did not file a timely substantive appeal 
and the decision became final.  38 C.F.R. § 20.302(b).  The 
veteran asserts that his vision loss in the right eye is the 
residual of a 1944 head injury.  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The record indicates that in the September 1989 rating 
decision, the RO originally denied service connection for 
residuals of a head injury and decreased vision of the right 
eye on the basis that the evidence did not show the veteran 
sustained a head injury in service.  The RO further 
determined there was no evidence of any residuals in the 
post-service presumptive period.  The veteran attempted to 
reopen his claim, and in a January 2003 rating decision, the 
RO determined that new and material evidence had not been 
submitted to reopen the claim. 

Based on the submission of an additional statement of the 
veteran, the RO again determined that new and material 
evidence had not been submitted to reopen the claim in June 
2003, the subject of the instant appeal.  The RO found that 
the veteran's service medical records were silent for any 
complaints, treatment or findings of vision problems, or any 
trauma that may have caused vision problems.  The RO further 
found the additional evidence did not establish that 
decreased vision was incurred in or aggravated by service and 
thus, his claim was not reopened.

Of record at the time of the veteran's September 1989 rating 
decision were the veteran's service medical records which 
were negative for complaints, treatments, or diagnoses of a 
head injury, blurred or loss of vision, headaches, or 
dizziness.  Reports of medical examination, to include those 
dated in January 1946, March 1946, December 1949, January 
1950, October 1950,  and November 1951, showed the veteran 
had 20/20 vision in the right eye.  They were silent for 
findings of residuals of a head injury and decreased vision 
in the right eye.

Also of record was an August 1989 VA examination which 
reveals the veteran relayed a history of a falling from a 
truck in service.  He further indicated he was knocked 
unconscious as a result of the fall.  He presented with 
complaints of decreased vision in the right eye of two year's 
duration.  The examiner noted the veteran was treated for 
cataracts and had an implant.  Neurological examination was 
normal.  There was no evidence of a laceration in the 
occipital area.  X-rays of the veteran's skull were negative.  

VA medical consultations dated in April 1989 and August 1989 
diagnosed the veteran with age related macular degeneration, 
primary open angle glaucoma, and possible senile retinal 
neovascular membrane. 

In an undated VA Form 21-4176, Report of Accidental Injury, 
the veteran indicated he was injured in approximately June 
1944.  He reported that he was thrown from a truck and 
sustained a head injury, concussion, and lacerations.  

Evidence submitted subsequent to the September 1989 rating 
decision includes VA outpatient treatment records dated 
between 2002 and 2007.  Entries show the veteran continued to 
be treated for age related macular degeneration, status post 
cataract surgery, senile retinal neovascular membrane, 
glaucoma, and anterior chamber intraocular lens with corneal 
decompensation.  Multiple notations indicate the veteran was 
legally blind as a result of age related macular 
degeneration.

Reports from Wills Eye Hospital show the veteran was treated 
for senile retinal neovascular membrane secondary to age 
related macular degeneration, choroidal neovascular membrane, 
primary open angle glaucoma, and status post cataract 
surgery.  

An Aid and Attendance examination received in October 2005 
shows the veteran had poor vision in his right eye due to 
macular degeneration and glaucoma.  A May 2006 letter from 
the veteran's optometrist shows the veteran was able to count 
fingers at two feet.  His vision was deemed worse than the 
5/200 threshold for Aid and Attendance.  

The veteran testified in August 2007 that he sustained a head 
injury in 1944 after being thrown from a truck.  He stated 
that he experienced dizziness and headaches for a few days 
after the accident.  He reported the onset of vision loss 
approximately 25 years prior to the hearing.  He further 
testified that he was told that "something" appeared upon 
magnetic imaging resonance (MRI), but that providers did not 
know what caused it.  He denied having been told that his 
current vision loss was the result of the alleged in-service 
injury.

In the instant case, the new evidence consists of nothing 
more than continued treatment for macular degenerative and 
cataracts.  That evidence, then, is merely cumulative.  The 
Board notes the veteran was additionally diagnosed with 
senile retinal neovascular membrane, anterior chamber 
intraocular lens with corneal decompensation, and legal 
blindness in the right eye.  Though this evidence was not 
previously of record and is new, there is no indication that 
the right eye loss of vision is the residual of an in-service 
head injury and thus, was incurred in or aggravated by the 
veteran's period of active duty service.  The evidence does 
not present a reasonable possibility of substantiating the 
claim.  That evidence, then, is new, but not material.  

The veteran has not submitted new or material evidence which 
shows that he sustained a head injury during service which 
resulted in a right eye disorder.  Although he testified that 
an MRI showed "something," he further indicated that no one 
knew what caused it and that no medical provider has 
indicated that his vision loss is related to a head injury.  
Moreover, both private and VA treatment notes associated with 
the claims folder reveal that loss of vision is the result of 
age related macular degeneration.  

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contention, i.e.  that he sustained a head injury in service 
and his current right eye vision is loss is the residual 
thereof.  This is essentially the same contention continually 
raised by the veteran and considered by the RO in 1989.   

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his right eye vision loss, these 
beliefs are simply a reiteration of the arguments raised 
before the RO in 1989.  Such evidence is not new, in that it 
is merely duplicative or cumulative of evidence considered 
previously.  

Further, no medical evidence addressing the veteran's right 
eye vision loss and the possible relationship to service has 
been presented.  Thus, to the extent that the medical 
evidence of record received since the September 1989 rating 
decision could be deemed new, it is not material to the issue 
at hand as it does not relate to an unestablished fact 
necessary to substantiate the claim.  

In light of the above, the veteran's claim of entitlement to 
service connection for decreased vision of the right eye is 
not reopened, and the appeal is denied.  See 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for decreased 
vision of the right eye, the benefit sought on appeal is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


